Citation Nr: 1519785	
Decision Date: 05/07/15    Archive Date: 05/19/15

DOCKET NO.  12-09 401	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for ischemic heart disease, to include as a result of exposure to herbicides such as Agent Orange.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Cheryl E. Handy, Counsel


INTRODUCTION

The Veteran served on active duty from October 1966 to September 1970.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in July 2011 of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

In October, 2014, the Veteran appeared at a Board hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is in the claims file.

This case was previously before the Board in December 2014, at which time it was remanded for further development.  As the requested development has been completed, no further action to ensure compliance with the remand directive is required.  Stegall v. West, 11 Vet. App. 268 (1998).


FINDINGS OF FACT

1. The Veteran is not shown to have had service in the Republic of Vietnam or to have otherwise been exposed to herbicides such as Agent Orange in service.

2. There is no medical evidence linking the Veteran's ischemic heart disease to his military service.


CONCLUSION OF LAW

The criteria for service connection for ischemic heart disease have not been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West. 2014); 38 C.F.R. § 3.303 (2014).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations require VA to provide claimants with notice and assistance in substantiating a claim.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).

In November 2009, the RO sent the Veteran a letter, prior to adjudication of his claims, providing notice, which satisfied the requirements of the VCAA.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  No additional notice is required. 

Next, VA has a duty to assist the Veteran in the development of claims.  This duty includes assisting him in the procurement of pertinent treatment records and providing an examination when necessary.  38 C.F.R. § 3.159.

All pertinent, identified medical records have been obtained and considered.  The Veteran was not afforded a VA examination with respect to this claim because the disability at issue was not diagnosed until approximately 2008, some 38 years after service separation, and no medical evidence attributes the disability to the Veteran's military service.  Moreover, it is one for which service connection would be granted on a presumptive basis if service in the Republic of Vietnam was proven.  In this case, for the reasons set forth below, service in the Republic of Vietnam has not been proven and the presumption of service connection does not apply.  As the evidence does not indicate that the claimed disability may be related to active service, an examination is not required, even under the low threshold of McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).

As VA satisfied its duties to notify and assist the Veteran, no further notice or assistance is required.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §3.159.


Principles of Service Connection

Generally, to establish a right to compensation for a present disability, a Veteran must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  All three elements must be established by competent and credible evidence in order that service connection may be granted.

Exposure to certain herbicide agents, include the one commonly referred to as Agent Orange, shall be presumed for any Veteran who, during active military service, served in the Republic of Vietnam during the Vietnam era (beginning in January 1962 and ending in May 1975).  38 U.S.C.A. § 1116(f).  If a Veteran was exposed to an herbicide agent during active military, naval, or air service, ischemic heart disease, among other diseases, shall be service-connected even though there is no record of such disease during service.  38 C.F.R. § 3.309(e).

"Service in the Republic of Vietnam" may include service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  38 C.F.R. § 3.307(a)(6)(iii).  It is established law that a Veteran must have set foot on the land mass of Vietnam, or have been present in the inland waterways (so-called "brown water" naval activity) of that country during the statutory period in order to be considered to have had qualifying military service in Vietnam and, in turn, presumed exposure to herbicides.  See Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008).

Evidentiary Standards 

VA must give due consideration to all pertinent medical and lay evidence in a case where a Veteran is seeking service connection.  38 U.S.C.A. § 1154(a).  

Competency is a legal concept in determining whether medical or lay evidence may be considered, in other words, whether the evidence is admissible as distinguished from weight and credibility, a factual determination going to the probative value of the evidence, that is, does the evidence tend to prove a fact, once the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997). 

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159.

The Board, as fact finder, must determine the probative value or weight of the admissible evidence.  Washington v. Nicholson, 19 Vet. App. 362, 369 (2005) (citing Elkins v. Gober, 229 F.3d 1369, 1377 (Fed. Cir. 2000) ("Fact-finding in veterans cases is to be done by the Board")). 

When there is an approximate balance of positive and negative admissible evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the Veteran.  38 U.S.C.A. § 5107(b). 

Facts and Analysis

The Veteran seeks service connection for ischemic heart disease on a presumptive basis, asserting that it is the result of exposure to herbicides such as Agent Orange during his service in the Republic of Vietnam.  The record shows that ischemic heart disease has been diagnosed and the law provides for presumptive service connection where exposure to herbicides has been demonstrated.  The question before the Board is whether there is evidence to demonstrate that the Veteran was exposed to herbicides, to include as a result of service in Vietnam.

The Veteran's period of service occurred during the Vietnam War, but his service personnel records do not show any evidence that he was sent to the Republic of Vietnam.  The Veteran had overseas or foreign service for the period of February 12, 1967 through August 12, 1968, with the military occupational specialty (MOS) of Security Policeman.  The list of his duty stations shows that he was assigned to Kadena Air Base in Okinawa for the duration of his foreign service, as part of the 824th Security Police Squadron.  

The awards listed on the Veteran's DD Form 214 are the National Defense Service Medal, the Air Force Outstanding Unit Award, and the Small Arms Expert Marksman Ribbon.  Conspicuously absent from the DD Form 214 are any of the awards associated with service in the Republic of Vietnam, such as the Vietnam Service Medal (denoting service in Vietnam for 30 consecutive days or 60 non-consecutive days), Vietnam Combat Medal, Combat Action Ribbon, or Republic of Vietnam Cross of Gallantry.  All of the Veteran's service treatment records for the foreign service time period show treatment at Kadena Air Base facilities.

The Veteran testified at hearing that he was assigned as Combat Security Policeman in a combat support group as part of Operation Safeside.  He stated that he was stationed at the Kadena Air Base in Okinawa, but housed just off base at Camp Kinser Marine Base.  He said that he was often flown other places for training and on one occasion was taken to Tan Son Nhut Air Base in Vietnam for an extended period, up to six months.  However, the Veteran's service personnel records do not reflect such an assignment.

The Veteran submitted documentation from the internet regarding the use of Combat Control Teams and Combat Security Police as part of the Air Force presence in Vietnam.  The documents specifically list these groups as comprised of members of the 821st, 822nd, and 823rd squadrons.  The Veteran's service personnel records and his own statement show that he was assigned to the 824th Security Police Squadron and that he was an Aerospace Security Policeman rather than a Combat Security Policeman.  

The other documentation submitted by the Veteran is the printout from the internet showing that the Air Force Outstanding Unit Award was given to the 824th Security Police Squadron in 1967.  The document notes that the unit was assigned to Kadena Air Base in Okinawa at that time.  The unit is shown to have received the Republic of Vietnam Cross of Gallantry with Palm for the period of April 1966 to January 1973, although the documentation does not show that the unit was ever stationed in Vietnam.

Based on the information of record, the Board is unable to find that the Veteran had service in the Republic of Vietnam which would entitle him to the presumption of exposure to herbicides such as Agent Orange.  All of his personnel records show service in Okinawa and are devoid of any evidence of assignment, even temporarily, in Vietnam, or any combat service of any kind.  The Veteran's testimony to the contrary is not consistent with the remainder of the record.  

The Board recognizes and acknowledges that the Veteran was granted service connection for PTSD effective September 1, 1996, based on conclusions by the examiner that the Veteran had combat in the Republic of Vietnam.  The Veteran asserts that this conclusion and the resulting grant of service connection render his presence in the Republic of Vietnam a matter of VA record.  A review of the VA examinations conducted in 1984 and 1996 show that the Veteran described 18 months of combat service in the Republic of Vietnam in 1967 and 1968 and that the examiners conclusions were based on the statements of the Veteran alone.  

The Veteran asserted in his testimony at hearing that all of the documentation to support his combat service was presented to the initial examiner in 1984 and that a government agent, ostensibly from the National Security Agency, was present for the examination because of the classified nature of the information involved.  The report of examination, however, does not reflect the presence of any other individuals, nor does it indicate that any documentation was reviewed.  In fact, the examiner explicitly stated, "No C-file or medical records are available on this veteran at the time of examination today." 

For all of the reasons set forth above, the Board concludes that it has not been proven that the Veteran served in or set foot in the Republic of Vietnam during his time in service.  As such, exposure to herbicides such as Agent Orange cannot be presumed and presumptive service connection for ischemic heart disease is not warranted.  38 C.F.R. §§ 3.307, 3.309.

The Board has also considered the question of service connection for ischemic heart disease based on other theories of entitlement.  However, the record does not show that the Veteran was treated for symptoms of heart disease in service, nor was it manifested for many years after service separation.  Rather, heart disease was first diagnosed more than 35 years after service separation, in 2008.  The Veteran has not provided any medical evidence to suggest a link between the disability and service beyond the assertions regarding Agent Orange exposure.  Excluding presumptive theories of entitlement, it is the Veteran's general evidentiary burden to establish all elements of a claim, including the nexus requirement.  38 U.S.C.A. § 5107(a); Fagan v. Shinseki, 573 F.3d. 182, 1287 (2009).  In the absence of such evidence, the preponderance of the evidence is against the claim under all theories of service connection as previously discussed and the benefit-of-the-doubt standard of proof does not apply.  38 U.S.C.A. § 5107(b).

 
ORDER

Entitlement to service connection for ischemic heart disease, to include as due to exposure to herbicides such as Agent Orange, is denied.



____________________________________________
Eric S. Leboff
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


